DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of the Amendment filed on April 29, 2022.  Accordingly, claim 3 is cancelled; claims 1, 2 and 4-21 are currently pending in the application.

Allowable Subject Matter
Claims 1, 2 and 4-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
With regard to claims 1, 11, 17 and 21, applicants’ arguments from the fourth paragraph at page 6 of 8 to the first paragraph at page 8 of 8 of the Remarks and amendments have been considered and found persuasive.  
With regard to claims 2 , 4-10, 12-16 and 18-20, these claims are allowed at least by virtue of their dependencies directly or indirectly from the base claims, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAI-AN D. NGUYEN whose telephone number is (571) 272-2170.  The examiner can normally be reached MON-THURS (7:00 AM - 5:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICK J. ASSOUAD can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HOAI-AN D. NGUYEN
Primary Examiner
Art Unit 2858



/HOAI-AN D. NGUYEN/            Primary Examiner, Art Unit 2858